972 So.2d 1096 (2008)
DADE ENGINEERING CORP., Appellant,
v.
C. HUNT ENTERPRISES, INC., Appellee.
No. 2D07-3295.
District Court of Appeal of Florida, Second District.
January 25, 2008.
Stephen E. Tunstall, Coral Gables, for Appellant.
*1097 Marvin W. Lewis, Miami, and Michael R. Deminico, Tampa, for Appellee.
PER CURIAM.
Affirmed. The issue of venue is not "res judicata" in this case due to the lack of a prior final judgment. See Mak v. Eagles' Reserve Homeowners' Ass'n, Inc., 862 So.2d 947, 951 (Fla. 2d DCA 2004) ("Res judicata is only applicable where there is a relevant prior final judgment[,]" citing Fla. Dep't of Transp. v. Juliano, 801 So.2d 101, 105 (Fla.2001)).
CASANUEVA, CANADY, and LaROSE, JJ., Concur.